Title: From Alexander Hamilton to Alexander Thompson, 2 October 1799
From: Hamilton, Alexander
To: Thompson, Alexander


          
            Sir,
            New York October 2nd. 99
          
          Since writing to you yesterday I have perused looked over the letters of Major Rivardi, and have found that he requests a boat for the use of the garrison of Niagara—I have given directions to Mr. Glen to provide one and to deliver — it to you—
          With consideration I am, Sir
          Captain Thompson
        